DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas Wamao (US 2019/0031389 – hereinafter Wamao) in view of Parry Headrick (US 2006/0249524 – hereinafter Headrick), Mark Anthony Linnebur (US 2006/0118567 – hereinafter Linnebur), and Kurt Walker (3,775,801 – hereinafter Walker).
Re Claim 1:
Wamao discloses a housing (501) including a front wall (503 to 513), a right side wall (near 513), a left side wall (near 503), a rear wall (opposite the front wall), and a bottom surface (surface the housing sits on) (see Fig. 5); said front wall (503 to 513), said right side wall (near 513), said left side wall (near502), and said rear wall (opposite the front wall) extending vertically from said bottom surface (surface the housing sits on) to create a cavity therein for storing a (tissue) dispenser unit (507) and a waste bag dispenser unit (505) (see Fig. 5); said front wall (503 to 513) includes an opening (511) covered by a door (515) selectively openable to access (a dispenser unit) (see Fig. 5) (see Figs. 1-5 and paragraphs [0022-0024]), but fails to teach a wet wipe dispenser unit, said front wall includes an opening covered by a door selectively openable to access said wet wipe dispenser unit; and said door includes a flap through which an individual wet wipe is accessed by a user, wherein said flap when not in use for dispensing said individual wet wipe prohibits air from entering said housing.

Headrick teaches a wet wipe dispenser unit (115), a front wall includes an opening (define by squared shaped cutout for door) covered by a door (119) selectively openable to access said wet wipe dispenser unit (115) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick to provide dispensing of a particular product in a given orientation by way of design choice as known within the art and not requiring additional inventive skill.

Linnebur teaches a door (3) includes a flap (at 5) through which an individual wet wipe is accessed by a user (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick and Linnebur to provide a single door and dispensing opening combination in place of multiple so as to reduce parts while maintaining product integrity, and by way of design choice as known within the art.

Walker teaches wherein a flap (38) when not in use for dispensing an individual wet wipe prohibits air from entering said housing (see col. 1 lines 36-51 and col. 5 lines 33-58).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, and Walker to preserve the moisture of a product used for dispensing purposes.

Claim(s) 2-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao with that of Headrick, Linnebur, Walker, and Christopher Hewett (US 7,357,274 – hereinafter Hewett).
Re Claims 2, 3, 5, and 6:Wamao in view of Headrick, Linnebur, and Walker discloses the device of claim 1, but fails to teach a hinged top lid for accessing said waste bag dispenser unit.

Walker further in view teaches a housing mounted to a wall (see col. 2 lines 30-40).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, and Walker to provide a dispenser in an accessible position.

Hewett further in view teaches a hinged top lid (41) for accessing (products) dispenser unit (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, and Walker with that of Hewett to provide a design choice for cover arrangements see fit for a particular usage.  One of ordinary skill in the art in viewing Hewett would recognize the flexibility of providing covers on multiple different surfaces of a container for convenience of use in a given orientation.

Further Re Claim 4:
Wamao discloses wherein said housing includes a material selected from a group consisting of a metal, a plastic, and a wood (see paragraph [0024]).

Further Re Claim 7:
Wamao discloses wherein said door includes a hinged bottom edge that allows the user to open said door along said bottom edge (see Fig. 2B, see paragraph [0018]).

Re Claims 11 and 13:
Wamao discloses a housing (501) including a front wall (503 to 513), a right side wall (near 513), a left side wall (near 503), a rear wall (opposite the front wall), and a bottom surface (surface the housing sits on) (see Fig. 5); said front wall (503 to 513), said right side wall (near 513), said left side wall (near502), and said rear wall (opposite the front wall) extending vertically from said bottom surface (surface the housing sits on) to create a cavity therein for storing a (tissue) dispenser unit (507) and a waste bag dispenser unit (505) (see Fig. 5); said front wall (503 to 513) includes an opening (511) covered by a door (515) selectively openable to access (a dispenser unit), wherein said accessing said waste bag dispenser unit includes accessing an individual waste bag, and said waste bag dispenser unit is replaceable in said housing.
 (see Fig. 5) (see Figs. 1-5 and paragraphs [0022-0024]), but fails to teach a wet wipe dispenser unit, said front wall includes an opening covered by a door selectively openable to access said wet wipe dispenser unit; and said door includes a flap through which an individual wet wipe is accessed by a user, wherein said flap when not in use for dispensing said individual wet wipe prohibits air from entering said housing, a hinged top lid for accessing said waste bag dispenser unit, wherein said accessing said waste bag dispenser unit includes accessing an individual waste bag; and said wet wipe dispenser unit is replaceable in said housing.

Headrick teaches a wet wipe dispenser unit (115), a front wall includes an opening (define by squared shaped cutout for door) covered by a door (119) selectively openable to access said wet wipe dispenser unit (115) (see Fig. 1), and a wet wipe dispenser unit is replaceable in said housing (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick to provide dispensing of a particular product in a given orientation by way of design choice as known within the art and not requiring additional inventive skill.

Linnebur teaches a door (3) includes a flap (at 5) through which an individual wet wipe is accessed by a user (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick and Linnebur to provide a single door and dispensing opening combination in place of multiple so as to reduce parts while maintaining product integrity, and by way of design choice as known within the art.

Walker teaches wherein a flap (38) when not in use for dispensing an individual wet wipe prohibits air from entering said housing (see col. 1 lines 36-51 and col. 5 lines 33-58).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, and Walker to preserve the moisture of a product used for dispensing purposes.

Hewett further in view teaches a hinged top lid (41) for accessing (products) dispenser unit (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, and Walker with that of Hewett to provide a design choice for cover arrangements see fit for a particular usage.  One of ordinary skill in the art in viewing Hewett would recognize the flexibility of providing covers on multiple different surfaces of a container for convenience of use in a given orientation.

Further Re Claim 12:
Wamao discloses wherein said housing includes a material selected from a group consisting of a metal, a plastic, and a wood (see paragraph [0024]).

Further Re Claim 14:
Wamao discloses wherein said door includes a hinged bottom edge that allows the user to open said door along said bottom edge (see Fig. 2B, see paragraph [0018]).





Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao with that of Headrick, Linnebur, Walker, and Hewett, and further in view of Dwain Bostic (US 2006/0283873 – hereinafter Bostic).
Re Claims 8 and 15:Wamao in view of Headrick, Linnebur, Walker, and Hewett discloses the device of claim 7, but fails to teach wherein said door includes a finger hole that allows the user to grasp said door along said bottom edge.

Bostic further in view teaches wherein a door (28) includes a finger hole (U-shaped cutout) that allows the user to grasp said door along said bottom edge (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, Walker, and Hewett with that of Bostic to provide a easy means for opening a door as known within the art.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao in view of Headrick, Linnebur, Walker, and Hewett and further in view of Aram M. Kadish (US 2006/0000739 – hereinafter Kadish).
Re Claims 9 and 16:Wamao in view of Headrick, Linnebur, Walker, and Hewett discloses the device of claim 3, but fails to teach wherein said individual waste bags coated with an anti-microbial agent for maintaining hygiene.

Kadish further in view teaches wherein said individual waste bags coated with an anti-microbial agent for maintaining hygiene (see paragraph [0012]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, Walker, and Hewett with that of Kadish to provide a sanitary bag as known within the art.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao in view of Headrick, Linnebur, Walker, and Hewett and further in view of Irene Paulsen (5,950,818 – hereinafter Paulsen).
Re Claims 10 and 17:Wamao in view of Headrick, Linnebur, Walker, and Hewett discloses the device of claim 3, but fails to teach wherein said individual waste bags coated with a fragrant agent.

Paulsen further in view teaches wherein said individual waste bags coated with a fragrant agent (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, Walker, and Hewett with that of Paulsen to provide a sanitary bag as known within the art.










Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao in view of Headrick, Linnebur, Walker, Hewett, Sarbo et al. (US 2007/0295744 – hereinafter Sarbo), and DeMatteis et al. (US 9,981,798 – hereinafter DeMatteis).
Re Claims 18 and 19:
Wamao discloses a housing (501) including a front wall (503 to 513), a right side wall (near 513), a left side wall (near 503), a rear wall (opposite the front wall), and a bottom surface (surface the housing sits on) (see Fig. 5); said front wall (503 to 513), said right side wall (near 513), said left side wall (near 502), and said rear wall (opposite the front wall) extending vertically from said bottom surface (surface the housing sits on) to create a cavity therein for storing a (tissue) dispenser unit (507) and a waste bag dispenser unit (505) (see Fig. 5); said front wall (503 to 513) includes an opening (511) covered by a door (515) selectively openable to access (a dispenser unit) (see Fig. 5) (see Figs. 1-5 and paragraphs [0022-0024]), wherein said accessing said waste bag dispenser unit (505) includes accessing an individual waste bag; said (tissue)  dispenser unit (507) and said waste bag dispenser unit (505) are replaceable in said housing (501); but fails to teach a wet wipe dispenser unit, said front wall includes an opening covered by a door selectively openable to access said wet wipe dispenser unit; and said door includes a flap through which an individual wet wipe is accessed by a user, wherein said flap when not in use for dispensing said individual wet wipe prohibits air from entering said housing, a hinged top lid for accessing said waste bag dispenser unit, said wet wipe dispenser unit includes from about 50 said individual wet wipes to about 100 said individual wet wipes; and said waste bag dispenser unit includes from about 20 said individual waste bags to about said individual waste bags.

Headrick teaches a wet wipe dispenser unit (115), a front wall includes an opening (define by squared shaped cutout for door) covered by a door (119) selectively openable to access said wet wipe dispenser unit (115) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick to provide dispensing of a particular product in a given orientation by way of design choice as known within the art and not requiring additional inventive skill.

Linnebur teaches a door (3) includes a flap (at 5) through which an individual wet wipe is accessed by a user (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick and Linnebur to provide a single door and dispensing opening combination in place of multiple so as to reduce parts while maintaining product integrity, and by way of design choice as known within the art.

Walker teaches wherein a flap (38) when not in use for dispensing an individual wet wipe prohibits air from entering said housing (see col. 1 lines 36-51 and col. 5 lines 33-58).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, and Walker to preserve the moisture of a product used for dispensing purposes.

Hewett teaches a hinged top lid (41) for accessing (products) dispenser unit (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, Walker, and Hewett to provide a design choice for cover arrangements see fit for a particular usage.  One of ordinary skill in the art in viewing Hewett would recognize the flexibility of providing covers on multiple different surfaces of a container for convenience of use in a given orientation.

Sarbo teaches a wet wipe dispenser unit includes from about 50 said individual wet wipes to about 100 said individual wet wipes (see paragraph [0049]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, Walker, Hewett, and Sarbo to optimize the space used for a given product as a known skill by one of ordinary skill in the art.

DeMatteis teaches a waste bag dispenser unit includes from about 20 said individual waste bags to about 80 said individual waste bags (see col. 9 lines 48-55).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao with that of Headrick, Linnebur, Walker, Hewett, Sarbo, and DeMatteis to optimize the space used for a given product as a known skill by one of ordinary skill in the art.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamao in view of Headrick, Linnebur, Walker, Hewett, Sarbo, and DeMatteis and further in view of Aram M. Kadish (US 2006/0000739 – hereinafter Kadish).
Re Claim 20:Wamao in view of Headrick, Linnebur, Walker, Hewett, Sarbo, and DeMatteis discloses the device of claim 18, but fails to teach wherein said individual waste bags coated with an anti-microbial agent for maintaining hygiene.

Kadish further in view teaches wherein said individual waste bags coated with an anti-microbial agent for maintaining hygiene (see paragraph [0012]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wamao in view of Headrick, Linnebur, Walker, Hewett, Sarbo, and DeMatteis with that of Kadish to provide a sanitary bag as known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651